Citation Nr: 1506642	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-24 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hypertension (HTN) as secondary to service-connected posttraumatic stress disorder (PTSD).
 
2. Entitlement to an initial rating in excess of 50 percent for PTSD.
 
3. Entitlement to an initial rating in excess of 10 percent for residuals of traumatic head injury, to include chronic headaches and vertigo.
 
4. Entitlement to an initial (compensable) rating for bilateral hearing loss.
 
5. Entitlement to a total disability evaluation for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Board in pertinent part denied his claim for service connection for HTN and remanded his claims for higher ratings for his PTSD, his head injury residuals, and his hearing loss, as well as his claim for a TDIU.  The Veteran appealed parts of the decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  In July 2013 the Court granted the parties' Joint Motion for Remand (JMR), which found that the Board both relied on an inadequate VA examination and drew its own medical conclusions in its denial of the Veteran's hypertension claim.  

Following the remand of his claim for a higher rating for the residuals of a head injury, the Veteran was afforded multiple VA examinations and as a result, was granted service connection for tinnitus, a deviated septum, and scars in a July 2013 rating decision.  The tinnitus and deviated septum were rated as 10 percent disabling while the scars were given a noncompensable rating.  The Veteran did not appeal this decision and it is final; therefore the Board will not address these conditions below in its analysis of his current 10 percent rating for residuals of a head trauma.  

Subsequent to the Court's order, his claim for service connection for hypertension as secondary to PTSD returned to the Board.  Additionally, development was completed for the four other claims that had been remanded in December 2012 and they too returned to the Board.  In February 2014, the Board remanded all of these issues for further development.  Specifically, it sought to make the appropriate inquiries into any potential Social Security Administration (SSA) records of the Veteran's and to provide him with a new VA examination for his hypertension.  Review of the completed development reveals that there was at least substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). The SSA inquiry came back negative, which the Veteran was informed of, and he underwent another VA examination that provided an adequate opinion on the etiology of his hypertension.  Therefore the Board is proceeding with its adjudication of these claims.   

The Veteran was scheduled for a Travel Board hearing in June 2012; however, he failed to appear. Thus, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2013).


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran's hypertension is not related to service; it did not manifest within one year of service separation; and is not secondary to the Veteran's service-connected PTSD.

2. The Veteran's PTSD causes him occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; panic attacks more than once a week; impairment of short-and long-term memory; and disturbances of motivation and mood.

3. The Veteran's cognitive impairment as a residual of his in-service traumatic head injury, has resulted in a highest level of severity for any of the Traumatic Brain Injury facets of "1."

4. At worst, the Veteran has Level I hearing loss in his right ear and Level II hearing loss in his left ear.  

5. The Veteran's service-connected disabilities do not preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1. The Veteran's hypertension was not incurred or aggravated in service and is not proximately due to, or the result of, or chronically aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2. The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2013).

3. The criteria for an initial rating in excess of 10 percent for the residuals of a traumatic head injury have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.124a, DC 8045 (2013).

4. The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.85, 4.86, DC 6100 (2013).

5. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to VA's notice obligations, because the Veteran's claims for higher ratings all concern an appeal of initial ratings, the VCAA notice obligations were fully satisfied once service connection was granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006) (holding that once a decision awarding service connection and assigning a disability rating and an effective date has been made, the section 5103(a) notice has served its purpose, and its application is no longer required because the claim has been substantiated).  With respect to his service connection claim, VA satisfied its duty to notify via a February 2009 letter which informed him what the evidence must show to satisfy secondary service connection, as well as the requisite "downstream" issues of how disability ratings and effective dates are determined.

To satisfy its duty to assist, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A. This includes assisting the claimant in obtaining necessary medical examinations and opinions.  Id.  In the disability-rating context, once service connection for the disability has been established, this may include having the Veteran reexamined to reassess the severity of his disability - especially if he alleges a worsening of his disability since it was last rated or examined.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Board concludes that the duty to assist has been met.  The Veteran's service treatment records (STRs) have been obtained, also his post-service VA and private treatment records.  Additionally, he was provided VA compensation examinations, the reports of which, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate the Veteran's disabilities under the appropriate diagnostic codes.  He was also giving VA examinations that provide etiology opinions regarding whether his PTSD either caused or aggravated his hypertension.  Thus, additional examination of this disability is not needed.  See 38 C.F.R. § 3.327(a).  Since there is no indication of any relevant evidence still needing to be obtained concerning this claim, the Board is proceeding with its consideration.

II. Service Connection

The Veteran contends that he suffers from hypertension secondary to his service-connected PTSD.  Ordinarily, VA adjudicators must consider all potential bases of entitlement to service connection - so direct, presumptive and secondary.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  Here, though, the Veteran's claim of entitlement to service connection for hypertension is entirely predicated on the notion that it is secondary to his already service-connected PTSD.  He is not alleging, and the evidence does not otherwise suggest, that the hypertension instead was directly or presumptively incurred during his service.  Thus, service connection on a direct or presumptive basis is not warranted. §§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310 (2013).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  The probative value of medical opinion evidence is based on a medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board. Id. 

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

There is no question the Veteran has hypertension.  Thus in order to prevail, the Veteran must produce competent and credible evidence that the hypertension is caused or aggravated by his service-connected PTSD.  The Veteran himself, as a layperson, is not competent to provide evidence to this element, as it is a complex medical determination that is unable to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).

Pursuant to the above discussed February 2014 remand, the Veteran was afforded a new VA examination for his hypertension in March 2014.  The examination report contains a summary of the Veteran's hypertension condition, including his blood pressure readings at his in-service entrance and separation examinations and his initial diagnosis in January 2000.  The examiner stated that the Veteran clearly did not have hypertension while on active duty and that his initial diagnosis was approximately 29 years after discharge.  The examiner continued that while some studies suggest a correlation between PTSD and hypertension, this did not equal causation.  He further stated that he was not aware of any reliable medical authority or literature which supported a nexus of causation between PTSD and hypertension.   Therefore it was his opinion that the hypertension was less likely than not caused by, related to, or worsened beyond natural progression by military service of by the service-connected diagnosis of PTSD.  

The Board places great weight on this opinion.  It is uncontradicted and supported by a well-reasoned rationale, rooted in the examiner's understanding of medical literature regarding these two conditions.  It also is supported by the Veteran's earlier July 2009 VA examination, which provided a negative opinion regarding the link between the Veteran's PTSD and hypertension, but because it did not address aggravation was deemed inadequate by the Court.  In the July 2009 opinion, the examiner cited specific medical literature, including one study that found 95 percent of cases of hypertension were primary and not secondary in nature.  The opinion further stated that there were only a few studies that showed any increase in hypertension due to PTSD and the examiner thought that those studies had significant issues regarding methodology.  

As the competent and credible opinion by the March 2014 VA examiner is the only fully adequate medical evidence of record, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to PTSD.  The benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Higher Initial Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

As the Veteran's claim is concerning the assignment of initial ratings, the proper scope of the evidence includes all medical or other evidence submitted in support of his claim since the effective date of his award.  If there have been variances in the severity of his disability, then the rating must be "staged" to compensate him for this change in the level of his disability over time.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board however is charged with the duty to assess, not only the competence, but also the credibility and ultimate weight (probative value) given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

a. PTSD

The Veteran's PTSD is currently rated as 50 percent disabling.  The condition is rated under the General Rating Formula for Mental Disorders-specifically under 38 C.F.R. § 4.130, DC 9411.  In addition, the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130.

When evaluating a mental disorder, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

In evaluating the evidence, the Board also has considered various Global Assessment of Functioning (GAF) scores contained in the DSM-IV which clinicians have assigned to a veteran.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence bearing on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Generally speaking, the higher the GAF score, the higher the overall functioning of the individual.  A score of 70-61 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 60-51 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers.)  A score of 50-41 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 40-31 is assigned for some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  DSM-IV at 46-47.  See 38 C.F.R. § 4.130.

He underwent a VA examination in April 2009 for his PTSD.  There, the Veteran stated he re-experienced combat trauma through nightmares, flashbacks, and intrusive memories; that he avoided things that trigger flashbacks and memories; that he woke in the night disoriented and sometimes acting violent towards his spouse; that he was hypervigilant and had an exaggerated startle response; that he was "cut off from his feelings" and unable to get close to people; and that he had anger issues.  These symptoms were experienced daily and described as "currently moderate."  The Veteran described a close relationship with his daughter but stated he had no other friends.  Outside of his job, he stated he went fishing and hung out by his pool in his spare time.  His military stressors were described in detail.  

In the objective findings section of the report, the examiner denied there was impairment of thought process or communication, as well as any delusions or hallucinations.  He also denied the Veteran exhibited inappropriate behavior.  The examiner did state that the Veteran possessed passive suicidal thoughts with no intent, as he thought his daughter needed him and thus would never make such an attempt.  There were also homicidal plans with no intent, as the Veteran admitted he "thought seriously about killing his son-in-law but let the law take care of the situation."  The examiner marked that the Veteran sometimes lost orientation to place and time during the night and possessed a loss of concentration and short term memory impairment.  The memory impairment was described as daily and mild.  The examiner further indicated the Veteran suffered from panic attacks that were severe in nature prior to his use of antidepressant therapy.  The examiner also marked that the Veteran had a depressed mood, impaired impulse control, and severe sleep impairment.  A GAF score of 55 was assigned.  

The examiner concluded by checking that the Veteran's PTSD had effects on occupational and social functioning in the following ways: reduced reliability and productivity due to PTSD signs and symptoms and it required continuous medication.  The examiner specifically cited disturbance in relationships and an effect on job performance, although he noted that the Veteran had been able to sustain employment.  He stated that the Veteran's prognosis was fair as he had some improvement with antidepressant therapy and he thought there was room for further improvement.  

The Veteran underwent a second VA examination for his mental condition in June 2013.  In the diagnoses section, his PTSD, cognitive disorder, and alcohol abuse were listed.  The Veteran's past TBI was also noted.  The examiner assigned a GAF score of 65.  The examiner stated it was impossible to differentiate what portion of each symptom he exhibited was attributable to the separate diagnoses.  It was concluded that the Veteran's mental diagnoses caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

The examiner went through the criteria for establishing a PTSD diagnosis.  Relevant here, she indicated the Veteran had recurrent and distressing recollections of his stressors, recurrent distressing dreams of his stressors, and physiological reactivity on exposure to cues that symbolize or resemble the stressors.  The Veteran also made efforts to avoid thoughts, feelings, conversations, activities, places, or people that he associated with the stressor.  He had markedly diminished interest or participation in significant activities and a feeling of detachment or estrangement from others.  Persistent symptoms of increased arousal included difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

The examination report contains an extensive history of the Veteran's activities before, during, and after his military service.  He reported having a relationship with his daughter and two grandchildren.  He also reported that he enjoyed fishing and boating.  In the symptoms section, the examiner indicated the following were present: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; and disturbances of motivation and mood.  The examiner stated that the Veteran's current symptoms were mild in nature.  The examiner also opined that the Veteran met the requirements for a diagnosis for cognitive disorder not otherwise specified because results of brief neuropsychological testing indicated impairment in immediate and delayed memory, but further stated that she was not able to determine if the memory deficiencies were due to the PTSD or to the cognitive disorder.  Regardless, the examiner stated the memory impairment was mild in nature and should not have an impact on his social or occupational functioning.  In conclusion, the examiner stated:

...his memory impact is mild and his depressed mood, anxiety, sleep impairment, suicidal ideation and impulse control symptoms attributable to PTSD are also mild.  There is no evidence of any delusions or hallucinations.  He is fully capable of tending to his own personal hygiene and appearance.  His judgment is only impaired by his alcohol consumption, which is a voluntary activity.  

The examiner further indicated the belief that the Veteran's  judgment was improving as he had not been in any fights for many years.  

After review of the above evidence, the Board has determined that the Veteran is not warranted a rating higher than 50 percent for his PTSD.  The April 2009 VA examiner concluded the PTSD caused him occupational and social impairment with reduced reliability and productivity, which is the criterion for a 50 percent rating under the General Formula.  There is no competent psychiatric medical evidence of record indicating he suffers from occupational and social impairment with deficiencies in most areas or total occupational and social impairment.  Instead, at his most recent June 2013 VA examination, it was concluded that that his condition led to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, which represents the standard for a lower 30 percent rating.  Furthermore, his April 2009 GAF score of 55 was indicative of moderate symptoms, while his June 2014 score was even higher at 65 and indicative of some mild symptoms.  

While the Veteran did talk about fleeting suicidal thoughts and the one-time desire to kill his son-in-law at the April 2009 examination, the examiner indicated there was no intent.  Furthermore, there is no indication that these thoughts have ever led to a level of occupational and social impairment that warrants the Veteran a higher rating.  Instead, his flattened affect, panic attacks, memory impairment, disturbances of motivation and mood, depressed mood, anxiety, and chronic sleep impairment are all contemplated by the 30 and 50 percent ratings in the General Formula, which supports the examiners' conclusions in their reports.  In conclusion, these symptoms have been of the severity, frequency, or duration to warrant him, at worst, a 50 percent rating.  

In light of the foregoing, the Board finds that the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the preponderance of the evidence is against the Veteran's claim for entitlement to an initial evaluation in excess of 50 percent for his PTSD and the claim must be denied.

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected PTSD is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's PTSD as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  As noted in Mauerhan, the rating criteria do not contain an exhaustive list of symptoms associated with mental health disorder.  Therefore, while the Veteran may exhibit some of the listed symptoms but the fact that other symptoms may not be listed does not render the symptoms unusual or exceptional. What must be considered more closely in terms of the criteria is how the symptoms impact the Veteran socially and occupationally.  In this regard, the Board finds that the various symptoms endorsed by the Veteran, which has been discussed at length above, produce a level of impairment found within the rating criteria.  There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

b. Residuals of a Traumatic Head Injury

The Veteran currently has a 10 percent rating for residuals of traumatic head injury.  He has this rating under 38 C.F.R. § 4/124a, DC 8045, which rates the residuals of traumatic brain injury (TBI).  As analyzed above, the Veteran is also in receipt of a 50 percent rating for PTSD.  In addition, he has noncompensable ratings for scars and bilateral hearing loss, a 10 percent rating for a deviated septum, and a 10 percent rating for tinnitus.  

Diagnostic Code 8045 (2013) provides for the evaluation of TBI, with the three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment should be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, DC 8045 (2013).

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms should be separately evaluated, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id. 

Emotional/behavioral dysfunction is evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Physical (including neurological) dysfunction is evaluated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id. 

The need for special monthly compensation is to be considered for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc.  Id. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  Assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  Id. 

Note (1) to the regulation provides that there may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified'" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, it states not to assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.  Id. 

Note (2) states that symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  Id. 

Note (3) provides that "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.  Id. 

Note (4) informs that the terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. Id. 

The Veteran underwent a general medical examination in July 2009.  The examiner ultimately opined that the Veteran's headaches were as likely as not related to his prior head trauma, while also opining that he could not provide any etiological opinion regarding the Veteran's vertigo without resorting to mere speculation.  

The Veteran underwent a TBI VA examination in October 2009.  The report contains a history of his in-service head trauma.  The Veteran reported that he currently suffers from headaches, rated at a six out of ten in severity, once or twice daily.  They last 30 minutes to several hours.  He also reported dizziness or vertigo when turning, bending, standing, closing his eyes, and laying down.  All of these symptoms caused sleep disturbance.  Depression was also noted, but this had improved with medication.  The examiner indicated he suffered from mild short-term memory impairment, decreased attention, and difficulty concentrating.  Psychiatric symptoms, including mood swings, lack of motivation, and anxiety were noted.  Erectile dysfunction, vision problems, hearing problems, nightmares, and tinnitus were also noted.  The Veteran indicated he was fired due to his various medical problems.  

For the "memory, attention, concentration, executive functions" facet, the examiner indicated that there was a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items) attention, concentration or executive functions, but without objective evidence on testing.  For the "judgment" facet, the examiner indicated there was mildly impaired judgment.  For the "social interaction" facet, the examiner indicated that social interaction was occasionally inappropriate.  For the "orientation" facet, the examiner indicated that the Veteran was occasionally disoriented to one of the four aspects of orientation.  For the "motor activity" facet, the examiner indicated that this was normal, although the Veteran did exhibit clinical signs of vestibulopathy impaired balance.  For the "visual spatial orientation" facet, the examiner indicated that this was mildly impaired and that the Veteran occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, and was able to use assistive devices such as GPS.  For the "subjective symptoms" facet, the examiner indicated that there were three more subjective symptoms that mildly interfere with work.  For the "neurobehavioral effects" facet, the examiner indicated there were one or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.  For the "communication" facet, the examiner indicated that he was able to communication by spoken and written language and was able to comprehend both as well.  Finally, the Veteran had normal consciousness.  

The examiner ultimately concluded that it was at least likely as not that the Veteran's headache and vertigo symptoms were caused by his mild traumatic brain injury and head trauma he sustained on active duty.  His rationale was that the Veteran's symptoms of dizziness, headaches with sensitivity to sound, irritability, concentration deficits, and decreased memory were associated with mild TBI and frontal cortex disinhibition as reported by a "Bohnen and Jolles in 1992". 

The results of this examination regarding cognitive impairment and other residuals not otherwise classified do not warrant the Veteran a rating higher than 10 percent for the residuals of a traumatic head injury.  He has multiple facets rated as 1, but none higher.  Under the code, this warranted a 10 percent rating. 

He underwent another VA examination in June 2013.  His past diagnoses of TBI with residual chronic headaches and facial scars, vertigo, and a left deviated nasal septum were noted.  The examiner opined that the Veteran's vertigo symptoms were less likely as not caused by or related to his mild TBI, as there were no known delayed symptoms due to mild TBI.  A summary of his in-service head trauma and relevant post-service treatment is included.  

For the "memory, attention, concentration, executive functions" facet, the examiner indicated that there was a complaint of mild memory loss (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items) attention, concentration or executive functions, but without objective evidence on testing, as well as objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  For the "judgment" facet, the examiner indicated this was normal.  For the "social interaction" facet, the examiner indicated that social interaction was routinely appropriate.  For the "orientation" facet, the examiner indicated that the Veteran was always oriented to person, time, place, and situation.  For the "motor activity" facet, the examiner indicated that this was normal.  For the "visual spatial orientation" facet, the examiner indicated that this was also normal.  For the "subjective symptoms" facet, the examiner indicated that there were three more subjective symptoms that mildly interfere with work.  For the "neurobehavioral effects" facet, the examiner indicated there were none.  For the "communication" facet, the examiner indicated that he was able to communicate by spoken and written language and was able to comprehend both as well.  Finally, the Veteran had normal consciousness.  

The examiner listed the Veteran's headaches, dizziness, facial scars, and vertigo in the "residuals" section of the report.  However he further stated that the vertigo was unlikely to be related to his military service.  Neuropsychological testing had been performed and resulted in diagnoses of PTSD, cognitive disorder not-otherwise-specified, and alcohol abuse.  

This examination did assign the Veteran a rating of 2 for the memory, attention, concentration, executive function facet.  However it appears that this was largely for the Veteran's memory impairment.  This same memory impairment is contemplated by his 50 percent rating for PTSD and the June 2013 psychiatric examiner who stated she was unable to differentiate whether the memory loss was attributable to the PTSD or the TBI.  Therefore, in compliance with the rule against pyramiding, he is not warranted a 40 percent rating for memory loss as it pertains to his TBI.  See 38 C.F.R. § 4.14, Esteban v. Brown, 6 Vet. App. 259 (1994).  

All other facets were rated as either 0 or 1.  Therefore the Veteran is not warranted a rating higher than 10 percent for cognitive impairment and other residuals of the TBI not otherwise classified based on the results of the June 2013 examination.  

The Veteran also underwent a VA headaches examination in June 2013.  There, he reported that he started experiencing headaches immediately following his in-service head trauma, which the examiner recorded as "sudden onset of severe frontal throbbing headaches, pain level 8/10, associated with nausea."  The Veteran reported having to go into a dark room to lie down to feel better.  In the symptoms section of the examination report, it was indicated the Veteran experiences headache pain described as pulsating or throbbing, as well as nausea and sensitivity of light.  The examiner denied that the Veteran experienced characteristic prostrating attacks of migraine headache pain, but stated he did have prostrating attacks of non-migraine headache pain less than once every two months.  

He also underwent a VA examination regarding his vertigo and dizziness in June 2013.  The examiner included a summary of the Veteran's injury history in his report.  He ultimately opinioned that it was unlikely that the symptom of vertigo and diagnosis of benign positional vertigo are related to the military service.  His rationale was based on the fact that the dizziness began years after the traumatic head injury in-service.  

After review of all of the above evidence, the Board is denying the Veteran's claim for an initial rating higher than 10 percent for the residuals of a head injury, to include headaches and vertigo.  As discussed above, the Veteran's cognitive impairment and other residuals of TBI not otherwise classified do not warrant him a rating higher than 10 percent.  Additionally, he is not warranted a separate compensable rating for his headaches.  While there is competent and credible evidence establishing the headaches as a residual of his head injury, a compensable rating is applicable only when there are migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, DC 8100.  To date, no medical evidence has established that the Veteran headaches are of this variety; instead, the June 2013 VA examiner specifically called his headaches "non-migraines."  Therefore a separate compensable rating is not appropriate at this time and the condition is still encompassed by his existing 10 percent rating for the residuals of a head injury.  

Likewise, the Veteran is not warranted a separate rating for his vertigo condition.  While the October 2009 examiner did, in a brief sentence, opine that the condition was related to his in-service head trauma, two subsequent examiners opined that this was in fact unlikely.  This includes the June 2013 opinion by an ear, nose, and throat specialist, with whom the Board places the most weight with regards to a disease or condition of the inner-ear such as vertigo.  

In conclusion, the preponderance of the evidence is against the Veteran's claim for an initial rating higher than 10 percent for the residuals of a traumatic head injury.  As such, the benefit-of-the-doubt rule in not applicable and his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected residuals of a traumatic head injury is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The symptoms associated with the Veteran's head injury, including memory problems, headaches, dizziness, light sensitivity decreased attention, difficulty concentrating and as detailed above are not shown to cause any impairment that is not already contemplated by the rating criteria.  The schedular criteria for rating residuals of TBI specifically provide for ratings based on the presence of cognitive, emotional/behavioral, and physical symptoms such as those described by the Veteran, and even provide for more severe symptomatology.  Comparing the Veteran's disability level and symptomatology of residuals of TBI to the rating schedule, the degree of disability caused by the TBI throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate. There is nothing in his reported symptomatology or in how it affects him that is considered unusual or exceptional.  For these reasons, referral for consideration of an extraschedular rating is not warranted in this case.

c. Bilateral Hearing Loss

The Veteran contends he is warranted an initial compensable rating for his bilateral hearing loss.

The Veteran's hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100 (2013).  This diagnostic code sets out the criteria for evaluating hearing impairment using pure tone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Audiometric results are matched against Table VI to find the numeric designation, and then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.  To evaluate the degree of disability for service-connected hearing loss, the Rating Schedule establishes 11 auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85.  When impaired hearing is service connected in one ear only, the non- service-connected ear will be assigned a designation of level I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns of hearing loss, which are defined as when each of the pure tone thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) are 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  38 C.F.R. § 4.86.

The Veteran underwent a VA examination in July 2009.  He described suffering from a constant humming or buzzing in his ears and stated he had troubling hearing when there was background noise.  He further indicated that this let to him having difficulty hearing and understanding conversational speech, which effected occupational functioning.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
10
15
30
35
75
39
Left
10
10
20
45
35
28

He also registered scores of 92 percent for both ears on the Maryland CNC Word List speech recognition test.  He was diagnosed with bilateral sensorineural haring loss and bilateral constant tinnitus.

According to Table VI, these results indicate a numeric designation of I for both ears.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating. 

He underwent a VA audiology consultation in June 2013.  His pure-tone thresholds, measured in decibels, were as follows:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average
Right
25
25
40
45
70
45
Left
25
25
35
50
45
39

He also registered scores of 92 percent in the right ear and 90 percent in the left on the Maryland CNC Word List speech recognition test.  The examiner indicated that both the Veteran's pure-tone and speech recognition testing were appropriate for rating purposes. 

According to Table VI, these results indicate a numeric designation of I for the right ear and II for the left ear.  The point of intersection on Table VII reflects that this level of hearing loss is consistent with the existing 0 percent rating.

The above medical evidence does not support the assignment of a compensable rating for bilateral hearing loss.  To the extent that his hearing is significantly impaired, the fact that the Veteran's hearing acuity is less than optimal does not by itself establish entitlement to a higher disability rating.  To the contrary, it is clear from the Rating Schedule that a higher rating can be awarded only when loss of hearing has reached a specified measurable level.  While the Board sympathizes with the Veteran's complaints, entitlement to an evaluation in excess of 0 percent has not been demonstrated in the present case.  For the foregoing reasons, the Board finds that the evidence does not support the assignment of a rating in excess of 0 percent for bilateral hearing loss.  Therefore, entitlement to an increased rating for the impairment associated with bilateral hearing loss is not warranted.  To the extent that the Veteran has contended that his bilateral hearing loss is more severely impaired than the rating assigned, the preponderance of the evidence is against the claim; and the benefit of the doubt doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision, the Board has also considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected residuals of a traumatic head injury is inadequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The Board finds that the rating criteria contemplate the Veteran's hearing loss disability.  The Veteran's difficulty hearing, including at work and in normal, everyday conversations has been noted in the claims file.  These factors, however, do not denote an exceptional or unusual disability picture.  The symptoms associated with the Veteran's bilateral hearing loss are not shown to cause any impairment that is not already contemplated by the rating criteria.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

IV. TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

During the pendency of this appeal, the Veteran was awarded service connection and a 100 percent rating for prostate cancer effective May 2012.  As the TDIU claim was pending in 2009, it is not "moot" as a result of the later grant of a 100 percent rating, because there remains the possibility that his service-connected conditions rendered him unemployable irrespective of his prostate cancer.  Aside from prostate cancer, the Veteran's service-connected disabilities include PTSD (rated at 50 percent disabling), tinnitus (rated at 10 percent disabling), deviated septum (rated 10 percent disabling), TBI (rated at 10 percent disabling), bilateral hearing loss (rated at 0 percent disabling), scars (rated at 0 percent disabling), and residuals of an ankle fracture (rated at 0 percent disabling). As of January 21, 2009, he was in receipt of a combined rating of 60 percent. 

When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here prior to May 24, 2012, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

A veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability. A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In a February 2009 statement, the Veteran stated that the service-connected residuals of his head trauma limited his employment in that he could not work physical jobs.  He further stated that he could not lift or push heavy objects, tilt his head, or bend over without getting dizzy.  

At his April 2009 VA PTSD examination, the examiner stated "PTSD signs have also hurt job performances, but he is able to sustain employment."  

At the Veteran's July 2009 VA psychiatric examination (which was scheduled in error, so it focused solely on his employment), the Veteran stated that he was employed as a service representative at a Cadillac dealership.  The Veteran stated that episodes of rage had cost him previous jobs, but that he had worked in his then-current capacity for the previous 11 years.   He stated that he recently had been unable to work due to pneumonia and back problems.  The Veteran actually denied that PTSD symptoms were contributing to his current employment troubles.  The examiner ultimately opined that the PTSD did not caused the Veteran to be unemployable.  The examiner cited that the Veteran had success treating his condition with medication and therefore his job had not been placed in jeopardy.  

At his July 2009 general medical examination, it was again noted that the Veteran had been working in a full time capacity since June 2008 with a Cadillac dealership.  The examiner eventually opined that the Veteran's headaches and scars, amongst other non-service connected conditions, were not causes of unemployability.  

The July 2009 audiological examiner stated in his report that a disability such as hearing loss did not render an individual unemployable and that gainful employment should be possible with amplification, assistive technology, and/or vocational rehabilitation.  The examiner further cited the Veteran's excellent word recognition ability and marginal hearing loss and concluded that this condition should not interfere with his work at the auto dealership.    

At his June 2013 VA audiological examination, the examiner did indicate that his hearing loss impacted his ability to work, but stated the impact would be minimal to mild.  He expounded that the Veteran would most likely encounter some difficulty communicating effectively in noisy environments.   The examiner denied that the tinnitus would affect his ability to work.  Likewise, at his June 2013 VA ear, nose, and throat examination, the examiner denied that any of these conditions affected the Veteran's ability to work.  

The examiner who performed his June 2013 psychiatric examinations concluded that his symptoms did not impact his ability to engage in physical and/or sedentary work, as he appeared capable of this type of employment if there was limited stress, responsibility, or personal interactions involved.  The examiner also specifically addressed the Veteran's memory impairment, which he said was mild in nature should not have a significant impact on his occupational functioning.

The Board concludes that a referral in this case is unnecessary as there is no competent and credible evidence indicating that his service-connected conditions rendered him unemployability prior to May 2012.  Instead, the evidence suggests that the Veteran was working full-time in 2009 and there is no indication this changed.  Additionally, none of the VA examiners either in 2009 or 2013 indicated that he was unable to maintain substantially gainful employment.  Instead, the medical evidence of record in the form of the examiners' opinions indicated that he was able to work.  The Board places great weight on these findings. The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").  The Board also places weight is the Veteran's own statement at his June 2009 VA psychiatric examination which attributed his difficulties with his job to pneumonia and his back problems and not to his service-connected PTSD.  In the absence of competent and credible evidence to the contrary, the Board concludes that the preponderance of the evidence is against this claim for a TDIU. In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for hypertension as secondary to PTSD is denied.

Entitlement to an initial rating higher than 50 percent for PTSD is denied.

Entitlement to an initial rating higher than 10 percent for the residuals of a traumatic head injury is denied. 

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to a TDIU is denied. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


